Case: 16-11602      Document: 00514121581         Page: 1    Date Filed: 08/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-11602
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 18, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAMON ERNESTO MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-263-1


Before JOLLY, HIGGINBOTHAM, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Ramon Ernesto
Martinez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Martinez has not filed a response.
       During the pendency of this appeal, Martinez completed the sentence
imposed upon revocation of his supervised release and was released from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11602     Document: 00514121581    Page: 2   Date Filed: 08/18/2017


                                 No. 16-11602

custody.   Because Martinez has not shown that he will suffer collateral
consequences as a result of the revocation of his supervised release and because
no additional term of supervised release was imposed, the instant appeal does
not present a case or controversy and this court lacks jurisdiction. See Spencer
v. Kemna, 523 U.S. 1, 7 (1998); United States v. Clark, 193 F.3d 845, 847-48
(5th Cir. 1999).     Accordingly, the appeal is DISMISSED AS MOOT, and
counsel’s motion for leave to withdraw is DENIED as unnecessary.




                                       2